Mb. Justice MilburN:
I dissent. The part of Section 1222 (Subsection 7) of the Code of Civil Procedure, under which the exemption is claimed, declares as exempt from levy “the earnings of the judgment debtor for his personal services rendered at any time within thirty days next preceding the levy of the execution or attachment^ when it appears * * * that such earnings are necessary for the use of his family * * * supported in whole or in part by his labor. * * *” I cannot understand that this section expresses or implies an intention on the part of the legislature to protect income from a private and independent business from! levy, if such income be not for services rendered others. The words “earnings * * * for his personal services rendered” do not suggest to me any such idea. (Bouvier, Law Dict.; 22 Am. & Eng. Ency. Law (Ed. 1893), 106.) If the legislature had intended to add to the exemptions of a placer miner the gold which he might get into his sluice boxes, it would have been very easy for it to say so. But it did not. The legislature gives to the persons mentioned in the first six subdivisions of Section' 1222 certain exemptions, and then expressly declares that in addition to those exemptions the debtor may have also the exemption provided, in Subsection 7 — that is to say, that any one of the persons whose particular property is made exempt under any one of the six subdivisions referred to may also render personal services to others and have the earnings therefor exempt. The case of McSkimin v. Knowlton (Com. Pl.), 14 N. Y. Supp. 283, relied upon in the commissioner’s opinion, sufra, is not, in my opinion, a wellconsidered case. I cannot find anything in it which *159supports tbe proposition' that placer gold, taken out of tbe ground by a miner by and for bimself, is bis earnings for personal services rendered. Tbe learned justice in that case states tbat bis first impression was tbe same wbieb I entertain, but be states tbat upon examination be found tbat “tbe courts bave construed tbe term 'personal service’ to include earnings derived from a business, where tbe services are tbe chief factor in it.” He seems to bave bad some difficulty in defining tbe words “personal service.” So far as I can understand from what tbe justice says of them, tbe cases; cited by him appear to have been cases in which services were rendered by the debtor to others, and, therefore, are noiti in point as sustaining tbe conclusion at which be finally arrived.